    4:18-cv-02979-MBS         Date Filed 06/11/21     Entry Number 39        Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA


Wendell Lukie,                  )             C/A No. 4:18-2979-MBS
                                )
      Plaintiff,                )
                                )
vs.                             )
                                )                     ORDER
Andrew Saul,                    )
Commissioner of Social Security )
Administration,                 )
                                )
      Defendant.                )
_______________________________)

       Plaintiff Wendell Lukie filed the within action on November 2, 2018, seeking

judicial review of Defendant Commissioner of Social Security Administration’s decision

denying his claim for disability insurance benefits. By order dated January 9, 2020, the

court remanded the Commissioner’s decision for further proceedings pursuant to sentence

four of 42 U.S.C. § 405(g).

       On April 9, 2020, Plaintiff filed a motion under the Equal Access to Justice Act

(“EAJA”), 28 U.S.C. § 2412, seeking attorney fees in the amount of $3,534.38 and

expenses in the amount of $20.64. The government did not oppose the motion and, on July

2, 2020, the court issued an order granting the motion and authorizing payment. ECF No.

35.1

       The matter is now before the court on Plaintiff’s motion for attorney fees filed

pursuant to the Social Security Act, 42 U.S.C. § 406(b). ECF No. 36. Plaintiff’s counsel

seeks reimbursement in the amount of $5,617.50 and represents that such reimbursement

does not exceed 25 percent of the past due benefits awarded to Plaintiff. The government
1
 The federal government offset the entire EAJA fee award to pay Plaintiff’s federal debt.
See ECF No. 37 at 2.
  4:18-cv-02979-MBS        Date Filed 06/11/21         Entry Number 39     Page 2 of 2




does not oppose the motion. See ECF No. 37.

       The court has reviewed the motion and supporting documents and finds that the

amount requested in fees is reasonable. Accordingly,

       IT IS ORDERED that Plaintiff’s motion for attorney’s fees pursuant to the Social

Security Act, 42 U.S.C. § 406(b), is granted and payment is authorized to Paul T.

McChesney, Esquire, in the amount of $5,617.50.



                                     /s/Margaret B. Seymour
                                     Margaret B. Seymour
                                     Senior United States District Judge

June 10, 2021
Columbia, South Carolina
